                       Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 1 of 14


                   1   ANTHONY J. DECRISTOFORO SBN 166171
                       anthony.decristoforo@ogletree.com
                   2   PAUL M. SMITH SBN 306644
                       paul.smith@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   500 Capitol Mall, Suite 2500
                       Sacramento, CA 95814
                   5   Telephone:     916-840-3150
                       Facsimile:     916-840-3159
                   6
                       Attorneys for Defendant
                   7   VELOCITY TECHNOLOGY SOLUTIONS,
                       INC.
                   8

                   9                                UNITED STATES DISTRICT COURT

                  10                               EASTERN DISTRICT OF CALIFORNIA

                  11   GARRISON JONES                                      Case No. 2:19-cv-02374-KJM-JDP

                  12                 Plaintiff,                            DEFENDANT VELOCITY TECHNOLOGY
                                                                           SOLUTIONS, INC.’S ANSWER TO
                  13          v.                                           COMPLAINT

                  14   VELOCITY TECHNOLOGY SOLUTIONS,
                       INC.; SHAUNA COLEMAN, individually                  Complaint Filed: November 25, 2019
                  15   and as H.R. Director of Velocity Technology         Trial Date:       None Set
                       Solutions; CHRIS HELLER, individually and           Magistrate Judge: Hon. Jeremy D. Peterson
                  16   as General Counsel of Velocity Technology           District Judge:   Hon. Kimberly J. Mueller
                       Solutions; STEVEN KLOEBLEN,
                  17   individually and as CEO of Velocity
                       Technology Solutions; MICHAEL
                  18   BALDWIN, individually and as an employee
                       of Velocity Technology Solutions.
                  19
                                     Defendants.
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
44961957_1.docx
                  28
                                                                          1                      Case No. 2:19-cv-02374-KJM-EFB
                                                    DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                 ANSWER TO COMPLAINT
                           Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 2 of 14


                   1             Defendant VELOCITY TECHNOLOGY SOLUTIONS, INC. (“Velocity”) hereby answers
                   2   Plaintiff GARRISON JONES’S (“Plaintiff) Complaint,1 as follows2:
                   3                                                            DENIALS
                   4             1.      The first paragraph3 to the Complaint [DKT 1 P. 10] is an introduction to which no
                   5   response is required. To the extent any response is deemed necessary by this Court, Velocity denies
                   6   every allegation of this paragraph.
                   7             2.      Velocity denies every allegation in the second Paragraph to the Complaint [DKT 1
                   8   P. 15].
                   9             3.      Velocity lacks sufficient information from which it can form a belief as to the truth
                  10   or falsity of the allegations contained within the third paragraph to the Complaint regarding
                  11   AZDES’s actions, and therefore of that basis denies the allegations therein [DKT 1 P. 15].
                  12             4.      Velocity denies every allegation in the fourth paragraph to the Complaint [DKT 1
                  13   Pp. 15-16].
                  14             5.      Velocity denies every allegation in the fifth paragraph to the Complaint [DKT 1 P.
                  15   16].
                  16             6.      Velocity denies every allegation in the sixth paragraph to the Complaint [DKT 1 Pp.
                  17   16-17].
                  18   ////
                  19

                  20
                       1
                        Velocity is responding to the Complaint [DKT 1] on file with this Court which Plaintiff elected to use as the operative
                  21   pleading in this matter on August 10, 2020 [DKT 30] in response to this Court’s Order and Findings and
                       Recommendations dated July 31, 2020 [DKT 29]. Velocity contends that it need not answer Plaintiff’s First Amended
                  22   Complaint [DKT 41] dated September 10, 2020, which Velocity has already challenged via Motion to Dismiss [DKT
                       43] for disregarding the Court’s prior Order to elect whether to accept the Complaint OR file an Amended Complaint,
                  23   and which was filed more than 30 days after the Court’s Order to do so [DKT 29]. To the extent this Court
                       subsequently rules that the Amended Complaint is valid and has become the operative complaint, which it should not,
                  24   Velocity reserves its right to prepare a responsive pleading thereto.
                       2
                  25    Velocity does not respond to the cover pages of the Complaint regarding the Parties to the Complaint and Jurisdiction
                       [DKT 1 Pp. 2-7], which this Court has already resolved by prior orders.
                  26   3
                        Although the paragraphs in the Complaint are not numbered as required by the Federal Rules of Civil Procedure,
                       Velocity responds to each “paragraph” by indicating the page numbers of each “paragraph,” and interprets each
                  27   “paragraph” to include each statement which ends before a blank space or wherein the line ends prematurely. Velocity
44961957_1.docx        does not respond to the truth or veracity of documents attached as Exhibits to and throughout the Complaint, which do
                  28   not constitute “allegations” and thus require no response.
                                                                                  2                      Case No. 2:19-cv-02374-KJM-EFB
                                                          DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                        ANSWER TO COMPLAINT
                        Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 3 of 14


                   1             7.    Velocity denies every allegation in the seventh paragraph to the Complaint [DKT 1
                   2   P. 17].
                   3             8.    Velocity denies every allegation in the eighth paragraph to the Complaint [DKT 1 P.
                   4   17].
                   5             9.    Velocity denies every allegation in the ninth paragraph to the Complaint [DKT 1 P.
                   6   18].
                   7             10.   The tenth paragraph to the Complaint, numbered “1,” includes no allegations and
                   8   therefore requires no response [DKT 1 P. 18].
                   9             11.   Velocity denies every allegation in the eleventh paragraph to the Complaint,
                  10   numbered “2” [DKT 1 P. 18].
                  11             12.   The twelfth paragraph to the Complaint, numbered “3,” is a prayer for relief which
                  12   requires no response [DKT 1 P. 18].
                  13             13.   The thirteenth paragraph to the Complaint, numbered “4,” includes no allegations
                  14   and therefore requires no response [DKT 1 P. 18].
                  15             14.   Velocity lacks sufficient information from which it can form a belief as to the truth
                  16   or falsity of the allegations contained within the fourteenth paragraph to the Complaint, numbered
                  17   “5,” regarding Plaintiff’s age, race, and work experience as a “Lawson Supply Chain consultant”
                  18   and on that basis denies every allegation of this paragraph.
                  19             15.   Velocity admits the allegations to the fifteenth paragraph to the Complaint,
                  20   numbered “6,” concerning Velocity’s corporate office in Charlotte, North Carolina. Except as
                  21   expressly admitted herein, Velocity denies the remaining allegations in this paragraph.
                  22             16.   Velocity denies every allegation in the fourteen paragraph to the Complaint,
                  23   numbered “7.”
                  24             17.   Velocity admits that a percentage of its workforce are “remote” employees who
                  25   work from home offices across the country. Except as expressly admitted herein, Velocity denies
                  26   every allegation of the seventeenth paragraph to the Complaint, numbered “8.”
                  27   ////
44961957_1.docx
                  28   ////
                                                                            3                      Case No. 2:19-cv-02374-KJM-EFB
                                                      DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                   ANSWER TO COMPLAINT
                        Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 4 of 14


                   1          18.     Velocity admits that it is an “employer” under the definitions provided under the
                   2   Family Medical Leave Act. Except as expressly admitted herein, Velocity denies the remaining
                   3   allegations in the eighteenth paragraph to the Complaint, numbered “9.”
                   4          19.     Velocity denies every allegation in the nineteenth paragraph to the Complaint,
                   5   numbered “10.”
                   6          20.     Velocity denies every allegation in the twentieth paragraph to the Complaint,
                   7   numbered “11.”
                   8          21.     Velocity denies every allegation in the twenty-first paragraph to the Complaint,
                   9   numbered “12.”
                  10          22.     Velocity denies every allegation in the twenty-second paragraph to the Complaint,
                  11   numbered “13.”
                  12          23.     The allegations to the twenty-third paragraph to the Complaint, numbered “15,”
                  13   concern jurisdiction, to which no response is required.
                  14          24.     The allegations to the twenty-fourth paragraph to the Complaint, numbered “16,”
                  15   concern jurisdiction to which no response is required.
                  16          25.     The allegations to the twenty-fifth paragraph to the Complaint, numbered “17,”
                  17   concern venue, to which no response is required.
                  18          26.     Velocity denies every allegation in the twenty-sixth paragraph to the Complaint,
                  19   numbered “18.”
                  20          27.     Velocity lacks sufficient information from which it can form a belief as to the truth
                  21   or falsity of the allegations contained within the twenty-seventh (unnumbered) paragraph to the
                  22   Complaint regarding “exhibits” from the “AZDES” and on that basis denies every allegation of this
                  23   paragraph.
                  24          28.     Velocity lacks sufficient information from which it can form a belief as to the truth
                  25   or falsity of the allegations contained within the twenty-eight (unnumbered) paragraph to the
                  26   Complaint regarding the motivations behind Plaintiff’s appeal in Arizona, and on that basis denies
                  27   every allegation of this paragraph.
44961957_1.docx
                  28   ////
                                                                           4                      Case No. 2:19-cv-02374-KJM-EFB
                                                     DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                  ANSWER TO COMPLAINT
                        Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 5 of 14


                   1           29.    Velocity denies every allegation in the twenty-ninth (unnumbered) paragraph to the
                   2   Complaint.
                   3           30.    Velocity admits that Plaintiff was, at certain, but not, “all” times concerning this
                   4   action, employed by Velocity. Except as specifically admitted herein, Velocity denies the
                   5   allegations of the thirtieth paragraph to the Complaint, numbered “21.”
                   6           31.    Velocity denies every allegation in the thirty-first paragraph to the Complaint,
                   7   numbered “22.”
                   8           32.    Velocity admits that Plaintiff had contacted Shauna Coleman at some time after his
                   9   stroke in 2017 to notify her and the company regarding his health. Except as expressly admitted
                  10   herein, Velocity denies the allegation of the thirty-second paragraph to the Complaint, numbered
                  11   “23.”
                  12           33.    Velocity denies every allegation in the thirty-third paragraph to the Complaint,
                  13   numbered “24.”
                  14           34.    Velocity denies every allegation in the thirty-fourth paragraph to the Complaint,
                  15   numbered “25.”
                  16           35.    Velocity denies every allegation in the thirty-fifth paragraph to the Complaint,
                  17   numbered “26.”
                  18           36.    The thirty-sixth paragraph to the Complaint, numbered “27,” includes no allegations
                  19   and therefore requires no response.
                  20           37.    Velocity denies every allegation in the thirty-seventh paragraph to the Complaint,
                  21   numbered “28.”
                  22           38.    The thirty-eighth paragraph to the Complaint, numbered “29,” includes no
                  23   allegations and therefore requires no response.
                  24           39.    The thirty-ninth paragraph to the Complaint, numbered “30,” includes no allegations
                  25   and therefore requires no response.
                  26           40.    The fortieth paragraph to the Complaint, numbered “31,” includes no allegations
                  27   and therefore requires no response.
44961957_1.docx
                  28           41.    The allegation contained within Pages 25 to 28 concern alleged causes of action for
                                                                           5                      Case No. 2:19-cv-02374-KJM-EFB
                                                     DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                  ANSWER TO COMPLAINT
                        Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 6 of 14


                   1   violations of the FMLA, and attempted recitations of the elements to each cause of action, which
                   2   Velocity denies and to which no response is required.
                   3

                   4          42.     Velocity incorporates by reference its response to the first forty one paragraphs to
                   5   the Complaint, as asserted above.
                   6          43.     Velocity denies every allegation in the forty-second paragraph to the Complaint,
                   7   numbered “33.”
                   8          44.     Velocity denies every allegation in the forty-third paragraph to the Complaint,
                   9   numbered “34.”
                  10          45.     Velocity denies every allegation in the forty-fourth paragraph to the Complaint,
                  11   numbered “35.”
                  12          46.     Velocity denies every allegation in the forty-fifth paragraph to the Complaint,
                  13   numbered “36.”
                  14          47.     Velocity incorporates by reference its response to the first forty six paragraphs to
                  15   the Complaint, as asserted above.
                  16          48.     Velocity denies every allegation in the forty-seventh paragraph to the Complaint,
                  17   numbered “38.”
                  18          49.     Velocity admits that an earlier dispute by Plaintiff against Velocity was resolved out
                  19   of court and that Plaintiff signed a general release which forecloses this matter. Except as expressly
                  20   admitted herein, Velocity denies every allegation in the forty-eighth paragraph to the Complaint,
                  21   numbered “39.”
                  22          50.     Velocity denies every allegation in the forty-ninth paragraph to the Complaint,
                  23   numbered “40.”
                  24          51.     Velocity denies every allegation in the fiftieth paragraph to the Complaint,
                  25   numbered “41.”
                  26          52.     Velocity admits that attorney Christopher Meister of Ogletree, Deakins, Nash,
                  27   Smoak & Stewart, P.C. was involved in representing Velocity against claims asserted by Plaintiff
44961957_1.docx
                  28   in Arizona. Except as expressly admitted herein, Velocity denies every allegation in the fifty-first
                                                                           6                      Case No. 2:19-cv-02374-KJM-EFB
                                                     DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                  ANSWER TO COMPLAINT
                        Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 7 of 14


                   1   paragraph to the Complaint, numbered “42.”
                   2          53.     Velocity denies every allegation in the fifty-second paragraph to the Complaint,
                   3   numbered “43.”
                   4          54.     Velocity denies every allegation in the fifty-third paragraph to the Complaint,
                   5   numbered “44.”
                   6          55.     Velocity denies every allegation in the fifty-fourth paragraph to the Complaint,
                   7   numbered “45.”
                   8          56.     Velocity lacks sufficient information from which it can form a belief as to the truth
                   9   or falsity of the allegations contained within the fifty-fifth paragraph to the Complaint, numbered
                  10   “46,” regarding what documents Plaintiff allegedly included on a “CD” to the Court, and on that
                  11   basis denies this specific allegation, and every remaining allegation from this paragraph.
                  12          57.     Velocity denies every allegation in the fifty-sixth paragraph to the Complaint,
                  13   numbered “47.”
                  14          58.     Velocity denies every allegation in the fifty-seventh paragraph to the Complaint,
                  15   numbered “48.”
                  16          59.     Velocity denies every allegation in the fifty-eighth paragraph to the Complaint,
                  17   numbered “49.”
                  18          60.     Velocity denies every allegation in the fifty-ninth paragraph to the Complaint,
                  19   numbered “50.”
                  20          61.     Velocity denies every allegation in the sixtieth paragraph to the Complaint,
                  21   numbered “51.”
                  22          62.     Velocity denies every allegation in the sixty-first paragraph to the Complaint,
                  23   numbered “52.”
                  24          63.     Velocity denies every allegation in the sixty-second paragraph to the Complaint,
                  25   numbered “53.”
                  26          64.     Velocity incorporates by reference its response to the first sixty-two paragraphs to
                  27   the Complaint, as asserted above.
44961957_1.docx
                  28   ////
                                                                           7                      Case No. 2:19-cv-02374-KJM-EFB
                                                     DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                  ANSWER TO COMPLAINT
                        Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 8 of 14


                   1          65.     The allegations to the sixty-fourth paragraph to the Complaint, numbered “55,”
                   2   attempt to summarize legal protections under Title VII to the Civil Rights Act, to which no
                   3   response is required. Moreover, the Court previously dismissed this claim ensuring that no
                   4   response to this paragraph is required.
                   5          66.     Velocity denies every allegation in the sixty-fifth paragraph to the Complaint,
                   6   numbered “56.”
                   7          67.     Velocity denies every allegation in the sixty-sixth paragraph to the Complaint,
                   8   numbered “57.”
                   9          68.     Velocity denies every allegation in the sixty-seventh paragraph to the Complaint,
                  10   numbered “58.”
                  11          69.     Velocity denies every allegation in the sixty-eighth paragraph to the Complaint,
                  12   numbered “59.”
                  13          70.     Velocity denies every allegation in the sixty-ninth paragraph to the Complaint,
                  14   numbered “60.”
                  15          71.     Velocity incorporates by reference its responses to the first sixty-nine paragraphs to
                  16   the Complaint, as asserted above.
                  17          72.     The allegations to the seventy-first paragraph to the Complaint, numbered “62,”
                  18   attempt to summarize legal protections under Title VII to the Civil Rights Act, to which no
                  19   response is required. Moreover, the Court previously dismissed this claim ensuring that no
                  20   response to this paragraph is required.
                  21          73.     Velocity denies every allegation to the seventy-second paragraph to the Complaint,
                  22   numbered “63.”
                  23          74.     Velocity denies every allegation to the seventy-third paragraph to the Complaint,
                  24   numbered “64.”
                  25          75.     Velocity denies every allegation to the seventy-fourth paragraph to the Complaint,
                  26   numbered “65.”
                  27          76.     Velocity denies every allegation to the seventy-fifth paragraph to the Complaint,
44961957_1.docx
                  28   numbered “66.”
                                                                           8                      Case No. 2:19-cv-02374-KJM-EFB
                                                     DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                  ANSWER TO COMPLAINT
                        Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 9 of 14


                   1          77.    Velocity denies every allegation to the seventy-sixth paragraph to the Complaint,
                   2   numbered “67.”
                   3          78.    Velocity denies every allegation to the seventy-seventh paragraph to the Complaint,
                   4   numbered “68.”
                   5          79.    Velocity incorporates by reference its responses to the first seventy-seven
                   6   paragraphs to the Complaint, as asserted above.
                   7          80.    The allegations to the seventy-ninth paragraph to the Complaint, numbered “70,”
                   8   attempt to summarize legal protections under the Equal Pay Act, to which no response is required.
                   9   Moreover, the Court previously dismissed this claim ensuring that no response to this paragraph is
                  10   required.
                  11          81.    Velocity denies every allegation to the eightieth paragraph to the Complaint,
                  12   numbered “71.”
                  13          82.    Velocity denies every allegation to the eighty-first paragraph to the Complaint,
                  14   numbered “72.”
                  15          83.    Velocity denies every allegation to the eighty-second paragraph to the Complaint,
                  16   numbered “73.”
                  17          84.    Velocity denies every allegation to the eighty-third paragraph to the Complaint,
                  18   numbered “74.”
                  19          85.    Velocity denies every allegation to the eighty-fourth paragraph to the Complaint,
                  20   numbered “75.”
                  21          86.    Velocity denies every allegation to the eighty-fifth paragraph to the Complaint,
                  22   numbered “76.”
                  23          87.    Velocity denies every allegation to the eighty-sixth paragraph to the Complaint,
                  24   numbered “77.”
                  25          88.    Velocity denies every allegation to the eighty-seventh paragraph to the Complaint,
                  26   numbered “78.”
                  27          89.    Velocity denies every allegation to the eighty-eighth paragraph to the Complaint,
44961957_1.docx
                  28   numbered “79.”
                                                                          9                      Case No. 2:19-cv-02374-KJM-EFB
                                                    DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                 ANSWER TO COMPLAINT
                       Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 10 of 14


                   1          90.     Velocity denies every allegation to the eighty-ninth paragraph to the Complaint,
                   2   numbered “80.”
                   3                                          PRAYER FOR RELIEF
                   4          The remaining statements in Plaintiff’s Complaint relate to a prayer for relief, to which no
                   5   response is required. To the extent any response is deemed necessary by this Court, however,
                   6   Velocity denies that Plaintiff is entitled to recover any or all of the relief he now seeks, including
                   7   but not limited to, monetary damages and/or injunctive relief.
                   8                                       AFFIRMATIVE DEFENSES
                   9          Having fully answered the allegations within Plaintiff’s Complaint, and without admitting
                  10   that Velocity carries the burden of proof as to any of the issues raised hereby, Velocity asserts the
                  11   following separate and distinct affirmative defenses to Plaintiff’s Complaint, and to each surviving
                  12   cause of action therein.
                  13                                    FIRST AFFIRMATIVE DEFENSE
                  14          Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, fails to state
                  15   a cause of action upon which relief can be granted.
                  16                                  SECOND AFFIRMATIVE DEFENSE
                  17          Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred by
                  18   the applicable statutes of limitations.
                  19                                    THIRD AFFIRMATIVE DEFENSE
                  20          Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred by
                  21   the equitable doctrine of laches.
                  22                                 FOURTH AFFIRMATIVE DEFENSE
                  23          Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred by
                  24   the doctrine of estopped.
                  25                                    FIFTH AFFIRMATIVE DEFENSE
                  26          Plaintiff’ Complaint, and each alleged (and surviving) cause of action therein, is barred by
                  27   the doctrine of unclean hands.
44961957_1.docx
                  28   ////
                                                                            10                     Case No. 2:19-cv-02374-KJM-EFB
                                                      DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                   ANSWER TO COMPLAINT
                       Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 11 of 14


                   1                                   SIXTH AFFIRMATIVE DEFENSE
                   2           Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred by
                   3   the doctrine of accord and satisfaction.
                   4                                 SEVENTH AFFIRMATIVE DEFENSE
                   5           Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred
                   6   because and to the extent that Plaintiff previously settled and released all rights to the claims
                   7   presented herein.
                   8                                 EIGHTH AFFIRMATIVE DEFENSE
                   9           Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred by
                  10   the after-acquired evidence doctrine.
                  11                                   NINTH AFFIRMATIVE DEFENSE
                  12           Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred
                  13   and/or Plaintiff’s damages, if any, must be reduced, because Velocity exercised reasonable care to
                  14   prevent and correct any alleged discriminatory and/or retaliatory conduct, but Plaintiff
                  15   unreasonably failed to take advantage of such preventive and/or corrective measures provided by
                  16   Velocity, or to otherwise avoid harm.
                  17                                  TENTH AFFIRMATIVE DEFENSE
                  18           Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred to
                  19   the extent that Plaintiff failed to cooperate in the interactive process in good faith concerning the
                  20   status of his leave.
                  21                                ELEVENTH AFFIRMATIVE DEFENSE
                  22           Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, fails to state
                  23   facts sufficient to entitle Plaintiff to an award of attorneys’ fees in any amount.
                  24                                TWELFTH AFFIRMATIVE DEFENSE
                  25           Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred on
                  26   the grounds that any decision Velocity made with respect to Plaintiff’s employment was made in
                  27   good faith and reasonably based on the facts as applied to the law as Velocity then understood
44961957_1.docx
                  28   them.
                                                                            11                     Case No. 2:19-cv-02374-KJM-EFB
                                                      DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                   ANSWER TO COMPLAINT
                       Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 12 of 14


                   1                                THIRTEENTH AFFIRMATIVE DEFENSE
                   2          Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred on
                   3   the grounds that each employment action taken by Velocity and challenged by Plaintiff, if it
                   4   occurred, was taken and/or made for non-discriminatory and non-retaliatory business reasons that
                   5   did not violate public policy or any statutory prohibition whatsoever.
                   6                                FOURTEENTH AFFIRMATIVE DEFENSE
                   7          Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred on
                   8   the grounds that Plaintiff’s employment would have ceased/ended for other reasons.
                   9                                 FIFTEENTH AFFIRMATIVE DEFENSE
                  10          Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred on
                  11   the grounds that Plaintiff never provided a health-care provider’s certification of his need for leave.
                  12                                 SIXTEENTH AFFIRMATIVE DEFENSE
                  13          Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred on
                  14   the grounds that Plaintiff did not provide a written statement from his health-care provider that he
                  15   was fit to return to work.
                  16                                SEVENTEENTH AFFIRMATIVE DEFENSE
                  17          Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred on
                  18   the grounds that Velocity was not required to return Plaintiff to work in the same or a comparable
                  19   position following medical leave because he was employed in a highly paid, essential position.
                  20                                EIGHTEENTH AFFIRMATIVE DEFENSE
                  21          Plaintiff’s Complaint, and each alleged (and surviving) cause of action therein, is barred on
                  22   the grounds that Plaintiff was not an “eligible employee” under the provisions of the Family
                  23   Medical Leave Act.
                  24                           RESERVATION OF ADDITIONAL DEFENSES
                  25          Velocity reserves the right to assert such other and additional defenses as discovery and
                  26   further investigation might indicate are appropriate as this litigation continues.
                  27   ////
44961957_1.docx
                  28   ////
                                                                            12                     Case No. 2:19-cv-02374-KJM-EFB
                                                      DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                   ANSWER TO COMPLAINT
                       Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 13 of 14


                   1                                            PRAYER FOR RELIEF
                   2           Having fully answered the Complaint and set forth its affirmative defenses to the
                   3   allegations therein, Velocity hereby requests relief, as follows:
                   4           1.        That Plaintiff takes nothing by way of his Complaint;
                   5           2.        That the Court enter judgment for Velocity and against Plaintiff;
                   6           3.        That the Court award Velocity its costs of suit;
                   7           4.        That the Court label Plaintiff a vexatious litigant to prevent further unmeritorious
                   8   litigation; and
                   9           5.        For such other and further relief as the Court deems jut and proper.
                  10

                  11

                  12   DATED: November 13, 2020                          OGLETREE, DEAKINS, NASH,
                                                                         SMOAK & STEWART, P.C.
                  13

                  14
                                                                         By: /s/ Paul M. Smith
                  15                                                         Anthony J. DeCristoforo
                                                                             Paul M. Smith
                  16
                                                                               Attorneys for Defendant
                  17                                                           VELOCITY TECHNOLOGY SOLUTIONS, INC.

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
44961957_1.docx
                  28
                                                                              13                     Case No. 2:19-cv-02374-KJM-EFB
                                                        DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S
                                                                     ANSWER TO COMPLAINT
                       Case 2:19-cv-02374-KJM-JDP Document 62 Filed 11/13/20 Page 14 of 14


                   1                            CERTIFICATE OF SERVICE
                   2        I am employed in the County of Sacramento, State of California; I am over the
                     age of 18 years and not a party to this action. My business address is 500 Capitol Mall,
                   3 Suite 2500, Sacramento, CA 95814.

                   4         On November 13, 2020, I served the following document(s) described as:
                   5         Defendant Velocity Technology Solutions, Inc.’s Answer to Complaint
                   6       With the Clerk of the United States District Court of Eastern District of
                     California, using the CM/ECF System. The Court’s CM/ECF System will send an e-
                   7 mail notification of the foregoing filing to the following parties and counsel of record
                     who are registered with the Court’s CM/ECF System and/or:
                   8
                             By placing ___ (the original) XX (a true copy thereof) in a sealed envelope
                   9   addressed as stated on the following party(ies):
                  10
                       Garrison Jones                                    Pro Se
                  11   P.O. Box 188911
                       Sacramento, CA 95818
                  12

                  13       I declare that I am employed in the office of a member of the Bar of this Court
                     at whose direction the service was made. I declare under penalty of perjury under the
                  14 laws of the United States of America that the above is true and correct.

                  15       Executed on November 13, 2020, at Sacramento, California.

                  16

                  17

                  18
                                                               Deborah J Weidle

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

44961957_1.docx   28

                                                                   1              Case No. 2:19-cv-02374-KJM-EFB
                                                         CERTIFICATE OF SERVICE
